Title: Thomas Jefferson to John Vaughan, 14 February 1820
From: Jefferson, Thomas
To: Vaughan, John


					
						
							Dear Sir
							
								Monticello
								Feb. 14. 20.
							
						
						I know your love of science, and therefore set you down as one of the patrons and well wishers of our University, and willing to render it such good offices as may lie in your way. on this ground I inclose you a draft of the US. bank in Richmond on the Farmer & Mechanics bank of Philadelphia for 400. Dollars, which sum I pray you to remit to Thomas Appleton of Leghorn. it is on account of Michael & Giacomo Raggi, two sculptors from that place now carving our Ionic & Corinthian capitels for the purpose of bringing their wives over. by our next mail I will inclose you my & their letters of advice on the subject to mr Appleton.
						
							I salute you with affection & respect
							
								Th: Jefferson
							
						
					
					
						P.S. not knowing the state of exchange I pray you to remit the full sum of 400.D. if the exchange is against us, and I will remit you the deficiency the instant it is made known to me.
					
				